 

Exhibit 10.1

 

NitroMed, Inc.

 

Restricted Stock Agreement

 

Name of Recipient:

 

 

 

 

 

Number of shares of restricted common stock awarded:

 

 

 

 

 

Grant Date:

 

 

 

NitroMed, Inc. (the “Company”) has selected you to receive the restricted stock
award described above, which is subject to the provisions of the Company’s
Amended and Restated 2003 Stock Incentive Plan (the “Plan”) and the terms and
conditions contained in this Restricted Stock Agreement.  Please confirm your
acceptance of this restricted stock award and of the terms and conditions of
this Agreement by signing a copy of this Agreement where indicated below.

 

 

NitroMed, Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

[insert name and title]

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

 

 

 

 

 

[insert name of recipient]

 

 

 

 

 


--------------------------------------------------------------------------------


 

NitroMed, Inc.

 

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:


1.             ISSUANCE OF RESTRICTED SHARES.


(A)           THE RESTRICTED SHARES ARE ISSUED TO THE RECIPIENT, EFFECTIVE AS OF
THE GRANT DATE (AS SET FORTH ON THE COVER PAGE OF THIS AGREEMENT), IN
CONSIDERATION OF EMPLOYMENT SERVICES RENDERED AND TO BE RENDERED BY THE
RECIPIENT TO THE COMPANY.


(B)           AS PROMPTLY AS PRACTICABLE FOLLOWING THE GRANT DATE, THE COMPANY
SHALL ISSUE ONE OR MORE CERTIFICATES IN THE NAME OF THE RECIPIENT FOR THE
RESTRICTED SHARES.  SUCH CERTIFICATE(S) SHALL INITIALLY BE HELD ON BEHALF OF THE
RECIPIENT BY THE SECRETARY OF THE COMPANY.  FOLLOWING THE VESTING OF ANY
RESTRICTED SHARES PURSUANT TO SECTION 2 BELOW, THE SECRETARY SHALL, IF REQUESTED
BY THE RECIPIENT, DELIVER TO THE RECIPIENT A CERTIFICATE REPRESENTING THE VESTED
RESTRICTED SHARES.  THE RECIPIENT AGREES THAT THE RESTRICTED SHARES SHALL BE
SUBJECT TO THE FORFEITURE PROVISIONS SET FORTH IN SECTION 3 OF THIS AGREEMENT
AND THE RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 4 OF THIS AGREEMENT.


2.             VESTING.


(A)           VESTING SCHEDULE.  UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT OR
THE PLAN, THE RESTRICTED SHARES SHALL VEST IN ACCORDANCE WITH THE FOLLOWING
VESTING SCHEDULE:  [_______________].  ANY FRACTIONAL NUMBER OF RESTRICTED
SHARES RESULTING FROM THE APPLICATION OF THE FOREGOING PERCENTAGES SHALL BE
ROUNDED DOWN TO THE NEAREST WHOLE NUMBER OF RESTRICTED SHARES.


(B)           ACCELERATION OF VESTING.  NOTWITHSTANDING THE FOREGOING VESTING
SCHEDULE, ALL UNVESTED RESTRICTED SHARES SHALL VEST EFFECTIVE IMMEDIATELY PRIOR
TO (I) A CHANGE IN CONTROL EVENT (AS DEFINED BELOW) OR (II) UPON TERMINATION OF
EMPLOYMENT WITHOUT CAUSE (AS DEFINED BELOW) OF THE RECIPIENT.


(C)           DEFINITIONS.


(I)            A “CHANGE IN CONTROL” SHALL MEAN:

(A)                              the acquisition by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) (a “Person”) of beneficial ownership
of any capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of


--------------------------------------------------------------------------------


 

either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), or (B) any acquisition by
any corporation pursuant to a Business Combination (as defined below) which
complies with clauses (x) and (y) of subsection (C) of this definition; or

 

(B)                                such time as the Continuing Directors (as
defined below) do not constitute a majority of the Board (or, if applicable, the
Board of Directors of a successor corporation to the Company), where the term
“Continuing Director” means at any date a member of the Board (x) who was a
member of the Board on the effective date of this Agreement by the Board or (y)
who was nominated or elected subsequent to such date by at least a majority of
the directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or

(C)                                the consummation of a merger, consolidation,
reorganization, recapitalization or share exchange involving the Company or a
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the


--------------------------------------------------------------------------------


 

individuals and entities who were the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 50% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or

 

(D)                               the liquidation or dissolution of the Company.


(II)           “CAUSE” IS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION, AND
CAN INCLUDE, BUT IS NOT LIMITED TO, (I) ANY ACT OR OMISSION BY THE EMPLOYEE THAT
MAY HAVE AN ADVERSE EFFECT ON THE COMPANY’S BUSINESS OR ON THE EMPLOYEE’S
ABILITY TO PERFORM SERVICES FOR THE COMPANY, INCLUDING, WITHOUT LIMITATION, THE
COMMISSION OF ANY CRIME (OTHER THAN ORDINARY TRAFFIC VIOLATIONS); OR (II) ANY
MISCONDUCT OR NEGLECT OF DUTIES BY THE EMPLOYEE IN CONNECTION WITH THE BUSINESS
OR AFFAIRS OF THE COMPANY, INCLUDING, BUT NOT LIMITED TO, MISAPPROPRIATION OF
COMPANY ASSETS, OR FAILURE TO PERFORM REASONABLE ASSIGNED DUTIES.


3.             FORFEITURE OF UNVESTED RESTRICTED SHARES UPON EMPLOYMENT
TERMINATION.

In the event that the Recipient ceases to be employed by the Company for any
reason or no reason, except as provided in Section 2(b) above, all of the
Restricted Shares that are unvested as of the time of such employment
termination shall be forfeited immediately and automatically to the Company,
without the payment of any consideration to the Recipient, effective as of such


--------------------------------------------------------------------------------


 

termination of employment.  The Recipient hereby authorizes the Company to take
any actions necessary or appropriate to cancel any certificate(s) representing
forfeited Restricted Shares and transfer ownership of such forfeited Restricted
Shares to the Company; and if the Company or its transfer agent requires an
executed stock power or similar confirmatory instrument in connection with such
cancellation and transfer, the Recipient shall promptly execute and deliver the
same to the Company.  The Recipient shall have no further rights with respect to
any Restricted Shares that are so forfeited.  If the Recipient is employed by a
subsidiary of the Company, any references in this Agreement to employment with
the Company shall instead be deemed to refer to employment with such subsidiary.

 


4.             RESTRICTIONS ON TRANSFER.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Board of Directors of the
Company (collectively, “Approved Relatives”) or to a trust established solely
for the benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation).  The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.


5.             RESTRICTIVE LEGENDS.

All certificates representing Restricted Shares shall have affixed thereto a
legend in substantially the following form, in addition to any other legends
that may be required under applicable law:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”


6.             RIGHTS AS A SHAREHOLDER.

Except as otherwise provided in this Agreement, for so long as the Recipient is
the registered owner of the Restricted Shares, the Recipient shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation,


--------------------------------------------------------------------------------


 

any rights to receive dividends and distributions with respect to the Restricted
Shares and to vote the Restricted Shares and act in respect of the Restricted
Shares at any meeting of shareholders.

 


7.             PROVISIONS OF THE PLAN.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.  As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.


8.             TAX MATTERS.


(A)           ACKNOWLEDGMENTS; SECTION 83(B) ELECTION.  THE RECIPIENT
ACKNOWLEDGES THAT HE OR SHE IS RESPONSIBLE OBTAINING THE ADVICE OF THE
RECIPIENT’S OWN TAX ADVISORS WITH RESPECT TO THE ACQUISITION OF THE RESTRICTED
SHARES AND THE RECIPIENT IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY
STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS WITH RESPECT
TO THE TAX CONSEQUENCES RELATING TO THE RESTRICTED SHARES.  THE RECIPIENT
UNDERSTANDS THAT THE RECIPIENT (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR
THE RECIPIENT’S TAX LIABILITY THAT MAY ARISE IN CONNECTION WITH THE ACQUISITION,
VESTING AND/OR DISPOSITION OF THE RESTRICTED SHARES.  THE RECIPIENT ACKNOWLEDGES
THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN ELECTION UNDER
SECTION 83(B) OF THE INTERNAL REVENUE CODE, AS AMENDED, WITH RESPECT TO THE
ISSUANCE OF THE RESTRICTED SHARES AND THAT THE RECIPIENT HAS DECIDED NOT TO FILE
A SECTION 83(B) ELECTION.


(B)           WITHHOLDING.  THE RECIPIENT ACKNOWLEDGES AND AGREES THAT THE
COMPANY HAS THE RIGHT TO DEDUCT FROM PAYMENTS OF ANY KIND OTHERWISE DUE TO THE
RECIPIENT ANY FEDERAL, STATE, LOCAL OR OTHER TAXES OF ANY KIND REQUIRED BY LAW
TO BE WITHHELD WITH RESPECT TO THE VESTING OF THE RESTRICTED SHARES.  ON EACH
DATE ON WHICH RESTRICTED SHARES VEST, THE COMPANY SHALL DELIVER WRITTEN NOTICE
TO THE RECIPIENT OF THE AMOUNT OF WITHHOLDING TAXES DUE WITH RESPECT TO THE
VESTING OF THE RESTRICTED SHARES THAT VEST ON SUCH DATE; PROVIDED, HOWEVER, THAT
THE TOTAL TAX WITHHOLDING CANNOT EXCEED THE COMPANY’S MINIMUM STATUTORY
WITHHOLDING OBLIGATIONS (BASED ON MINIMUM STATUTORY WITHHOLDING RATES FOR
FEDERAL AND STATE TAX PURPOSES, INCLUDING PAYROLL TAXES, THAT ARE APPLICABLE TO
SUCH SUPPLEMENTAL TAXABLE INCOME).  THE RECIPIENT SHALL SATISFY SUCH TAX
WITHHOLDING OBLIGATIONS BY TRANSFERRING TO THE COMPANY, ON EACH DATE ON WHICH
RESTRICTED SHARES VEST UNDER THIS AGREEMENT, SUCH NUMBER OF RESTRICTED SHARES
THAT VEST ON SUCH DATE AS HAVE A FAIR MARKET VALUE (CALCULATED USING THE LAST
REPORTED SALE PRICE OF THE COMMON STOCK OF THE COMPANY ON THE NASDAQ GLOBAL
MARKET ON THE TRADING DATE IMMEDIATELY PRIOR TO SUCH VESTING DATE) EQUAL TO THE
AMOUNT OF THE COMPANY’S TAX WITHHOLDING OBLIGATION IN CONNECTION WITH THE
VESTING OF SUCH RESTRICTED SHARES.  TO EFFECT SUCH DELIVERY OF RESTRICTED
SHARES, THE RECIPIENT HEREBY AUTHORIZES THE COMPANY TO TAKE ANY ACTIONS
NECESSARY OR APPROPRIATE TO CANCEL ANY CERTIFICATE(S) REPRESENTING SUCH
RESTRICTED SHARES AND TRANSFER OWNERSHIP OF SUCH RESTRICTED SHARES TO THE
COMPANY; AND IF THE COMPANY OR ITS TRANSFER AGENT REQUIRES AN EXECUTED STOCK
POWER OR SIMILAR


--------------------------------------------------------------------------------



 


CONFIRMATORY INSTRUMENT IN CONNECTION WITH SUCH CANCELLATION AND TRANSFER, THE
RECIPIENT SHALL PROMPTLY EXECUTE AND DELIVER THE SAME TO THE COMPANY.

 


9.             MISCELLANEOUS.


(A)           NO RIGHT TO CONTINUED EMPLOYMENT.  THE RECIPIENT ACKNOWLEDGES AND
AGREES THAT, NOTWITHSTANDING THE FACT THAT THE VESTING OF THE RESTRICTED SHARES
IS CONTINGENT UPON HIS OR HER CONTINUED EMPLOYMENT BY THE COMPANY (I) THIS
AGREEMENT DOES NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OR GUARANTEE OF
CONTINUED EMPLOYMENT OR CONFER UPON THE RECIPIENT ANY RIGHTS WITH RESPECT TO
CONTINUED OR GUARANTEED EMPLOYMENT BY THE COMPANY AND (II) THIS AGREEMENT DOES
NOT SUPERSEDE THE COMPANY’S POLICY OF AT WILL EMPLOYMENT.


(B)           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO ANY APPLICABLE CONFLICTS OF LAWS PROVISIONS.


(C)           RECIPIENT’S ACKNOWLEDGMENTS.  THE RECIPIENT ACKNOWLEDGES THAT HE
OR SHE HAS READ THIS AGREEMENT, HAS RECEIVED AND READ THE PLAN, AND UNDERSTANDS
THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE PLAN.


--------------------------------------------------------------------------------


 

NitroMed, Inc.

 

Schedule of Executive Officers Party to a Form of Restricted Stock Agreement

The executive officers of NitroMed, Inc. named below have entered into the
attached form of Restricted Stock Agreement.  The following chart illustrates
the material differences in the terms of the form of the Restricted Stock
Agreement entered into by each such executive officer:

 

Name of Executive

 

Restricted Shares

Gerald W. Bruce

 

61,429

James G. Ham, III

 

54,129

William “B.J.” Jones

 

55,714

Jane A. Kramer

 

49,400

 

The vesting schedule with respect to the Restricted Shares for each of the
above-named executive officers is as follows:  25% of the Restricted Shares will
vest on the date that is six months after the Grant Date; 25% of the Restricted
Shares will vest on the first anniversary of the Grant Date; and 50% of the
Restricted Shares will vest on the second anniversary of the Grant Date.


--------------------------------------------------------------------------------